UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7118



LARRY PRESTON COOKE,

                                                 Plaintiff - Appellant,

          versus


CHARLES PARRISH, Chief; PAUL COX, Lieutenant;
WILLIE IRVIN, Sergeant,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-98-663-2)


Submitted:   October 9, 1998                 Decided:   November 4, 1998


Before WIDENER and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Preston Cooke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Preston Cooke appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny appellant’s motion for the

appointment of counsel and affirm the dismissal on the reasoning of

the district court. See Cooke v. Parrish, No. CA-98-663-2 (E.D. Va.

June 30, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2